DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/010,251 filed 02 September 2020. Claims 1-12 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 14 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0033844 to Rothvoss et al. (hereinafter referred to by Rothvoss).
Regarding claims 1, 2, 7, 8, 10, and 11, Rothvoss discloses:
Claim 1:
A power train apparatus for a vehicle (i.e., Abstract), the power train apparatus comprising: an input shaft (i.e., 24) to which a motor (i.e., 12) is fixedly connected (i.e., Fig. 3); an output shaft (i.e., 26) mounted in parallel to the input shaft (i.e., at least Fig. 3 shows the parallel configuration); a first driving gear and a first driven gear mounted on the input shaft and the output shaft, respectively, to be gear-engaged with each other (i.e., 32 is a first gear set and shows the claimed relationship in at least Fig. 3); a second driving gear and a second driven gear mounted on the input shaft and the output shaft, respectively, to be gear-engaged with each other (i.e., 34 is a second gear set and shows the claimed relationship in at least Fig. 3); a one-way clutch (i.e., 42) mounted in a first path where power is transmitted from the input shaft to the output shaft through the first driving gear and the first driven gear (i.e., Fig. 3); a restraining mechanism (i.e., 88) mounted to selectively restrain a relative rotation between two parts connected by the one-way clutch (i.e., [0087] discloses “a lockup clutch 88, which in a shift position is designed to lock the overrunning clutch 42”); and a clutch (i.e., 52) mounted to regulate a second path where power is transmitted from the input shaft to the output shaft through the second driving gear and the second driven gear (i.e., Fig. 3).
Claim 2:
Wherein the restraining mechanism includes a dog clutch provided to switch between a free rotation-restrained state and a free rotation-released state of the (i.e., [0088] discloses that 88 is a dog clutch and Fig. 3 shows the linear movement of the dog clutch as element 83).
Claim 7:
Wherein the first driving gear is fixedly mounted on the input shaft; wherein the first driven gear is rotatably mounted on the output shaft; and wherein the one-way clutch is mounted between the first driven gear and the output shaft to transmit power from the first driven gear to the output shaft (i.e., Fig. 3).
Claim 8:
Wherein the dog clutch includes a hub fixedly mounted on the output shaft, a clutch gear integrally provided on the first driven gear, and the sleeve configured to be slidable linearly along the axial direction on the hub (i.e., at least Fig. 3 shows this configuration).
Claim 10:
Wherein the second driving gear is fixedly mounted on the input shaft, wherein the second driven gear is rotatably mounted on the output shaft; and wherein the clutch is provided between the second driven gear and the output shaft to selectively connect the second driven gear to the output shaft (i.e., at least Fig. 3 shows this configuration).
Claim 11:
Wherein the output shaft includes an output gear (i.e., 28); and wherein the output gear is gear-engaged to a ring gear of differential gearing to output power (i.e., Fig. 1 shows the gear engagement that is also applicable to Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rothvoss in view of U.S. Patent Publication No. 2019/0344656 to Obergasser et al. (hereinafter referred to as Obergasser).
Claim 12:
Regarding claim 12, Rothvoss discloses the limitations above, but does not explicitly disclose:
Wherein the clutch is a normally-closed type clutch that transmits power in a closed state unless a separate operating force is applied thereto.
Obergasser discloses:
A clutch can be either a normally open or normally closed clutches. See [0012]/ Further, Obergasser explicitly states: “it is also advantageous in terms of energy when [a] clutch[] is formed as an [normally closed clutch].” In other words, the selection of a normally closed vs normally open clutch is a well-known design choice that can impact energy considerations. See [0012]; see also [0013] (“The configuration depends on energy considerations and the intended mode of operation of the electric motor or second drive device as well as safety considerations.”)
It would have been obvious for one having ordinary skill in the art at the time of filing to use a normally closed type clutch in the system of Rothvoss for the benefit of a more energy efficient system.

Allowable Subject Matter
Claims 3-6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659